ON MOTION
ORDER
PROST, Chief Judge.
The parties jointly move to remand to the district court in light of Novartis AG v. Lee, 740 F.3d 593 (Fed.Cir.2014).
Based on Novartis, the parties agree that the patent term adjustment at issue in this appeal should be 323 days. Thus, the parties seek a remand with instructions for the district court to vacate the portion of its judgment denying the patent term adjustment and further instructions to remand to the U.S. Patent and Trademark Office for the purpose of recalculating the patent term adjustment.
Accordingly,
It Is Ordered That:
(1) The motion is granted. The case is remanded for further proceedings consistent with this order.
(2) Each party shall bear its own costs.